Citation Nr: 0807514	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left knee.

3.  Entitlement to an initial rating greater than 10 percent 
for osteoarthritis of the left elbow.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1953 to December 1956 and again from April 1957 to 
March 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri where the RO effectuated the Board's 
grant of service connection for the claims in an October 2003 
decision and assigned the initial ratings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The Court further defined the VA's duty to notify obligations 
in increased rating claims in Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  
According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The veteran did not receive the notice described in Vazquez-
Flores.  In light of the complicated procedural history in 
this case and the Court's decision in Vazquez-Flores, the RO 
should send the veteran corrective VCAA notice. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was last afforded VA examinations in June 
2005, nearly 3 years ago.  Those examinations, moreover, 
focused more on whether the veteran's conditions were likely 
related to service rather than the current severity of the 
conditions.  

In general, evaluation of a service-connected disability 
involving a joint, may be rated for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Adequate consideration 
must be given to limitation of motion and functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Here, the examiners did indicate range of motion testing for 
the various conditions, but, in regard to the veteran's back, 
did not include any opinion regarding functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint as described in 38 C.F.R. § 4.45.  Id.  In regard to 
the left knee and left elbow, the examiner indicated 
additional functional limitation of motion, but did not 
elaborate as to the extent of the additional limitations.  
New VA examinations are indicated.  In light of Vazquez-
Flores, the examiner(s) should also comment on the overall 
effect his disabilities have on his employability and daily 
life.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to initial increased ratings 
for degenerative disc disease of the 
lumbar spine, osteoarthritis of the left 
knee and osteoarthritis of the left elbow 
including the information detailed in 
Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008).  The veteran should also be advised 
to submit any pertinent evidence in his 
possession.

2.  After the above development is 
complete, schedule the veteran for an 
appropriate VA examination to ascertain 
the severity of his service- connected 
lumbar spine, left knee and left elbow 
disabilities. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the overall affect the veteran's 
disabilities have on his employability and 
daily life.

3. Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the  



denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment. 


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

